Citation Nr: 0405657	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-17 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1969 to February 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the RO which 
denied entitlement to special monthly pension. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is permanently and totally disabled, for which he 
received VA pension benefits.  See 38 U.S.C.A. § 1502 (West 
2002).  He seeks special monthly pension at the rate afforded 
those who are permanently and totally disabled and in need of 
regular aid and attendance of another, or, alternatively, at 
the lesser rate for a pension recipient who is housebound.  
38 U.S.C.A. § 1521(d), (e) (West 2002); 38 C.F.R. § 
3.351(a)(1) (2003).

An increased rate of pension (special monthly pension) is 
payable to a veteran who needs regular aid and attendance.  
38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351(a)(1) (2003).  
A veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the veteran is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or whether the veteran is a patient in a 
nursing home because of mental or physical incapacity; or 
whether the veteran establishes a factual need for aid and 
attendance under the criteria set forth under 38 C.F.R. § 
3.352(a) (inability to dress/undress, or to keep ordinarily 
clean/presentable; frequent adjustment of special 
prosthetic/orthopedic appliances with the aid of another; 
inability to feed self; inability to attend to wants of 
nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect from hazards/dangers 
incident to daily environment).  See 38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. § 3.351(b), (c) (2003).

Additionally, special monthly pension at the housebound rate 
is payable if a veteran has a single permanent disability 
rated as 100 percent under the Schedule for Rating 
Disabilities (not including, as in this case, a total rating 
for pension based upon unemployability under 38 C.F.R. § 
4.17) and has either (1) additional disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical segments 
or bodily systems or, (2) is "permanently housebound" by 
reason of disability or disabilities; this latter requirement 
is met when the veteran is substantially confined to his 
dwelling and immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
the disability or disabilities and resultant confinement will 
continue throughout his lifetime. See 38 U.S.C.A. §§ 1502(c), 
1521(e) (West 2002); 38 C.F.R. § 3.351(d)(1), (2) (2003).

The veteran contends that he is essentially housebound and in 
need of aid and attendance because he is unable to take 
medications as ordered, is sleepy all of the time, and has 
falls.  The veteran also reported that his respiratory 
problems prevent him from many routine tasks like using 
public transportation or walking more than a block or two.  
The veteran reported that he left his apartment only when he 
could secure transportation for doctor's appointments and 
similar events.  

The veteran was afforded a VA examination in December 2002 
specifically for the purpose of determining whether a 
housebound status or a permanent need for regular aid and 
attendance existed.

The examiner noted that the veteran appeared anxious and that 
he had difficulty with mixing medications.  The examiner 
determined that the veteran needed assistance with 
medications due to forgetfulness and sleep apnea.  He needed 
someone to pre-mix nebulizer medications and arrange 
medications in a pill box.  The diagnoses included severe 
chronic obstructive pulmonary disease, sleep apnea and 
depression.  The examiner certified that daily skilled 
services were not indicated.  

Based on the December 2002 VA examination as well as VA 
treatment records from 2002, the RO determined that the 
veteran was not entitled to special monthly pension in a 
January 2003 rating decision.  The veteran timely appealed 
that determination.  

VA treatment records received and added to the claims file 
subsequent to the RO's January 2003 rating decision include 
evidence that the veteran has a current diagnosis of diabetes 
mellitus as well as glaucoma.  These medical conditions were 
not addressed by the examiner in December 2002 and they, in 
conjunction with the veteran's other disabilities, raise the 
possibility that a basis for entitlement to special monthly 
pension at the housebound rate might exist.  As such, the 
veteran should be afforded another special VA examination for 
housebound status or permanent need for regular aid and 
attendance.  The Board also notes that the records reflect 
that the veteran was approved for a visiting nurse every 
other week to monitor compliance with medications and 
pulmonary assessment.  

Finally, the Board also notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
recently amended with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The regulations 
implementing the VCAA are codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


In this case, the Board finds that the RO has not fulfilled 
its duty to assist with respect to the principles set forth 
in Quartuccio, as noted hereinabove.  Specifically, the RO 
did not provide the veteran with (1) notice as to the type of 
evidence necessary to substantiate the claim; (2) notice of 
the veteran's responsibility to provide evidence; and (3) 
notice of the actions taken by VA.

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should initially issue a 
letter to the veteran in which the 
provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002), as 
contained in the VCAA, are discussed in 
the context of the current appeal.  
Specifically, the RO should notify the 
veteran of the type of evidence needed to 
substantiate his claim and explain the 
relative duties of the veteran and the VA 
in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).

2.  The RO should contact the veteran and 
request that he identify the approximate 
dates and places of all medical treatment 
provided to him in since December 2002.  
All medical records identified by the 
veteran, but not already contained within 
the claims file, should be obtained 
pursuant to established procedure.  
Should he identify any non-VA health care 
providers, the RO should request his 
authorization to release any indicated 
private medical records.  The RO should 
attempt to obtain copies of treatment 
records identified by the veteran.  All 
treatment records obtained as a result of 
this inquiry should be associated with 
the veteran's VA claims folder.

3.  After the development requested above 
is completed, the RO should schedule the 
veteran for VA examination to determine 
the severity of any other extant medical 
or psychiatric conditions.  The 
examiner(s) should be provided with the 
veteran's VA claims folder.  After 
examination of the veteran and review of 
his pertinent medical records, the 
examiner should offer an opinion as to 
whether, it is at least as likely as not 
that the combined effects of the 
veteran's disabilities incapacitate him 
to such an extent that he would be unable 
to care for himself without the regular 
assistance of another person, or that 
such disability would render him 
housebound.  The report of the 
examination should be set associated with 
the veteran's VA claims folder.

4.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
for special monthly pension based on need 
for regular aid and attendance and/or 
housebound status.  If an increased rate 
of pension based on regular aid and 
attendance and/or housebound status 
remains denied on readjudication, the RO 
should provide the veteran and his 
representative an adequate supplemental 
statement of the case.  The RO should 
allow the veteran an appropriate period 
of time for response.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration.

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




